DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 9/17/2021, with respect to the rejection(s) of claim(s) 1 – 3, 8, 10, 12, 15 and 16 under under 35 U.S.C. 103 as being unpatentable over Hosokawa et al. (WO 2015/156322 A1; publication date: 10/15/2015; “Hosokawa”) (US 2017/0023596 A1 is an English language equivalent of WO 2015/156322 A1) in view of  Okamoto et al. (US 2010/0248329 A1; “Okamoto”), have been fully considered and are persuasive.  Therefore, this rejection, and the subsequent dependent prior art rejections, have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of  Moskowitz et al. (US 2014/0220552 A1; “Moskowitz”).
Election/Restrictions
Claims 17 and 19 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 
Claim Objections
Claim 14 is objected to because of the following informalities: Claim 14 is dependent upon canceled claim 13.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.	Claims 1, 2, 4, 12 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Moskowitz et al. (US 2014/0220552 A1; “Moskowitz”) in view of  Lawhead (US 3,814,248; “Lawhead”).

Moskowitz does not specifically teach that the rubber stopper is a butyl rubber stopper. However, butyl rubber stoppers are well known in the art to be used with blood collection tubes as evidenced by Lawhead (e.g., col. 7, lines 6 – 31). The Applicant is advised that the Supreme Court decision in KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385 (2007) has affirmed that the threshold requirement  for a prima facie case of obviousness is “demonstrating that each element was, independently, known  in the prior art.” Furthermore, the combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see MPEP § 2143, A.). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to provide a butyl rubber stopper as taught by Lawhead with the blood collection tube of Moskowitz in order to provide an effective seal for the tube.
Regarding claims 2 and 38, Moskowitz teaches wherein the FXII inhibitor is corn-derived trypsin inhibitor (CTI) (¶45).
Regarding claims 4 and 38, Moskowitz teaches wherein the kallikrein inhibitor is aprotinin (¶48).
Regarding claim 12, Moskowitz teaches adding tissue factor to the blood (¶45).
s 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Moskowitz et al. (US 2014/0220552 A1; “Moskowitz”) in view of  Hosokawa et al. (US 2010/0267066 A1; “Hosokawa”).
Regarding claim 3, Moskowitz does not specifically teach the method for analyzing thrombogenic capacity or blood coagulation capacity according to claim 2, wherein the concentration of corn-derived trypsin inhibitor (CTI) is 5 µg/mL to 50 µg/mL. Hosokawa teaches a related method wherein 25 µmg/mL is added to a blood sample for facilitating anticoagulation (¶251). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see MPEP § 2143, A.). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to provide wherein the concentration of CTI is 5 µg/mL to 50 µg/mL in order to facilitate effective blood sample collection and analysis.
Regarding claim 15, Moskowitz does not specifically teach the method for analyzing thrombogenic capacity or blood coagulation capacity according to claim 1, comprising allowing the blood to flow through a channel(s) mimicking a blood vessel(s) provided in a microchip, to analyze mixed white thrombus formation capacity. Hosokawa teaches a microchip comprising a channel and a stirring section for blood monitoring (Abstract;¶¶22 and 92 and 112 – 121; figures 1 – 6). The Applicant is advised that the Supreme Court decision in KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385 (2007) has affirmed that the threshold requirement  for a prima facie case of obviousness is “demonstrating that each element was, independently, known  in the prior art.” The microchip apparatus for performing the claimed method is already known as evidenced by Hosokawa. Furthermore, the combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see MPEP § 2143, A.). .
3.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Moskowitz et al. (US 2014/0220552 A1; “Moskowitz”) in view of  Hosokawa (US 2009/0311675 A1; “Hosokawa ‘675”).
Regarding claim 5, Moskowitz does not specifically teach the method for analyzing thrombogenic capacity or blood coagulation capacity according to claim 1, wherein the kallikrein inhibitor is aprotinin at a concentration of 1 µg/ml to 100 µg/ml.
However, Hosokawa ‘675 teaches a related method using aprotinin at a concentration of 10 µg/ml (¶166). The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art (see MPEP § 2144.07).  Furthermore, the combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see MPEP § 2143, A.). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to incorporate the same reagent components of Hosokawa ‘675 with the method taught by Moskowitz to facilitate the effective analysis of blood samples as claimed.
4.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Moskowitz et al. (US 2014/0220552 A1; “Moskowitz”) in view of  Shriver et al. (US 8,609,632 B2; “Shriver”).
Regarding claim 8, Moskowitz does not specifically teach the method for analyzing thrombogenic capacity or blood coagulation capacity according to claim 1, wherein the heparin is a low-molecular-weight heparin having a mass average molecular weight of 4500 to 6500 Da. .
5.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Moskowitz et al. (US 2014/0220552 A1; “Moskowitz”) in view of  Whitfield et al. (US 2010/0316724 A1; “Whitfield”).
Regarding claim 10, Moskowitz does not specifically teach the method for analyzing thrombogenic capacity or blood coagulation capacity according to claim 1, wherein the heparan sulfate is danaparoid sodium. Whitfield teaches that danaparoid sodium is a known composition including heparin sulfate (¶142). The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art (see MPEP § 2144.07).  The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see MPEP § 2143, A.). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to provide wherein the heparan sulfate is danaparoid sodium.
6.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Moskowitz et al. (US 2014/0220552 A1; “Moskowitz”) in view of  Morrissey (US 5,472,850; “Morrissey”).
.
7.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Moskowitz et al. (US 2014/0220552 A1; “Moskowitz”) in view of  Onundarson et al. (US 2012/0231485 A1; “Onundarson”).
Regarding claim 16, Moskowitz does not specifically teach the method for analyzing thrombogenic capacity or blood coagulation capacity according to claim 1, comprising analyzing the blood coagulation capacity by ROTEM. However, rotational thromboelastometry (ROTEM) is a method used for monitoring blood coagulation that is well known in the art as evidenced by Onundarson (¶¶46 and 47). The Applicant is advised that the Supreme Court decision in KSR International Co. v. Teleflex Inc., 550 U.S. 82 USPQ2d 1385 (2007) has affirmed that the threshold requirement  for a prima facie case of obviousness is “demonstrating that each element was, independently, known  in the prior art.”. Furthermore, the combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see MPEP § 2143, A.). Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention to provide the further step of analyzing the blood coagulation capacity by ROTEM.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J. SINES whose telephone number is (571)272-1263. The examiner can normally be reached 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN J. SINES
Primary Patent Examiner
Art Unit 1796



/BRIAN J. SINES/Primary Examiner, Art Unit 1796